NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance with
                                                Fed. R. App. P. 32.1



                   United States Court of Appeals
                                                  For the Seventh Circuit
                                                  Chicago, Illinois 60604

                                               Argued September 20, 2011
                                               Decided November 22, 2011

                                                          Before

                                         ILANA DIAMOND ROVNER, Circuit Judge

                                         DIANE P. WOOD, Circuit Judge

                                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐1372

UNITED STATES OF AMERICA,                                          Appeal from the United States District
                                 Plaintiff‐Appellee,               Court for the Northern District of Illinois,
                                                                   Eastern Division.
     v.
JOHN HEMPHILL,                                                     No. 1:09‐cr‐00840‐1
                         Defendant‐Appellant.
                                                                   William J. Hibbler, 
                                                                   Judge.

                                                        O R D E R

        John Hemphill was indicted for mail fraud and false impersonation of a federal officer
after conducting a multi‐year scheme in which he claimed ownership of certain properties as
a “receiver” for the federal government, filed fraudulent deeds with the Cook County Recorder
of Deeds (“CCRD”), and duped unsuspecting buyers into paying him for properties that he had
no authority to convey.  He proceeded to trial pro se, with the assistance of appointed stand‐by
counsel, and a jury convicted him on both counts.  

        On appeal, Hemphill argues that he is entitled to a new trial because the district court
took  judicial  notice  of  the  non‐existence  of  certain  laws  and  legal  citations  referenced  in
documents that Hemphill filed with the CCRD and failed to instruct the jury on the meaning
of judicial notice until final instructions were given.  But we find that the court committed no
No. 11‐1372                                                                                    Page 2

error.  He also challenges his sentence, arguing that the court considered unreliable evidence
when calculating the intended loss of his crimes.1  But because there was sufficient evidence to
support Hemphill’s conviction and the district court properly calculated the intended loss, we
affirm.

                                        I. BACKGROUND

         In  October  of  2002,  Hemphill  incorporated  two  businesses  in  Illinois:  United  States
Receivers Caretakers Association (“USRCA”) and United States Mortgage Release Corporation
(“USMRC”), listing himself as president and secretary.  Unfortunately, Hemphill used these
misleadingly‐named companies to perpetrate a rather elaborate fraud.  His scheme involved
first claiming that certain properties in Illinois had been seized by the federal government and
taking  possession  of  the  properties  as  the  government’s  “receiver,”  then  filing  fraudulent
transfer deeds with the CCRD, and finally attempting to turn a profit by selling the properties. 
Between 2002 and 2009, when he was indicted in this case, Hemphill filed dozens of fraudulent
deeds with the CCRD, typically including one deed purporting to transfer a property from its
rightful owner to USRCA or USMRC, and then another transferring the property from the
company to an unsuspecting third‐party purchaser.  

       During the summer of 2009, the United States Postal Inspection Service and the United
States Department of Housing and Urban Development began investigating Hemphill after
receiving a number of complaints about him.  One complainant, a company named Atlas Oil,
charged that it received a letter at its office in Michigan, sent via U.S. Mail and postmarked in
Chicago on May 14, 2009, claiming that Hemphill was the rightful titleholder for a property that
Atlas Oil had recently purchased.  During a conversation between Hemphill and Eric Kociba,
an attorney for Atlas Oil, Hemphill claimed to be a federal “receiver” who took the property
pursuant to a federal drug forfeiture.  Atlas Oil later noticed that two deeds related to the
property had been filed with the CCRD, one fraudulently conveying the property to USRCA,
and the other transferring it from USRCA to Abul and Sabera Iqbaluddin (the Iqbaluddins).  

       On September 3, 2009, Postal Inspector Richard Flowers, working undercover, met with
Hemphill at the USRCA office to express his interest in obtaining a property located on South
Paulina Street in Chicago (the “Paulina property”).  Flowers gave Hemphill’s secretary a $500



       1
         Hemphill initially appealed the district court’s characterization of two prior state
convictions – one for forgery, and the other for theft by deception – as criminal history
rather than conduct relevant to the instant offenses.  Facing the prospect of a higher
guideline range on remand, however, Hemphill decided to withdraw that argument.  So,
we do not address it. 
No. 11‐1372                                                                                    Page 3

cashier’s check as a down payment, and in return received a USRCA receipt, which Hemphill
signed, indicating a $5,000 remaining balance, payable over the next six months.  A few weeks
later, a “release deed” prepared by USRCA was filed with the CCRD.  The document purported
to release the “mortgage claim” of Deutsche Bank on the Paulina property.  

       On October 14, when Flowers went to the USRCA office he gave Hemphill two cashiers
checks for $2,750 each, payable to the order of USRCA.  In return, Hemphill gave Flowers a
“special  warranty  deed,”  which  purportedly  transferred  the  Paulina  property’s  title  from
Deutsche Bank Trust Company.  That day, federal agents arrested Hemphill, and executed a
search warrant on the USRCA office.  They found, among other things, copies of letters that
Hemphill sent to various banks and property owners claiming that their properties had been
seized by the federal government.  Of particular note, the agents obtained copies of letters
addressed  to  Atlas  Oil,  and  to  a  real  estate  agent,  Andre  Bennett,  whom  Citibank  had
authorized to sell a property that Hemphill claimed had been seized.

        During Hemphill’s trial, the government moved the court to take judicial notice of the
fact that the laws and legal citations referenced in the documents that Hemphill filed with the
CCRD did not exist.2   Hemphill objected, arguing that doing so would pose the risk that the
jury would draw an improper inference, and his stand‐by attorney requested that the court
inform the jury that it was not offering an opinion on those issues and that Hemphill was
presumed innocent.  The district court overruled Hemphill’s objection and denied his stand‐by
counsel’s request.  However, the court did give the following in its final instructions to the jury:
“I  have  taken  judicial  notice  of  certain  facts  that  may  be  regarded  as  matters  of  common
knowledge.  You may accept those facts as proved, but you are not required to do so.”  The jury
found Hemphill guilty.

       At sentencing, the district court calculated the intended loss of Hemphill’s crimes at
$773,050.    Over  Hemphill’s  objection,  the  court  attributed  $600,000  in  that  amount  for
Hemphill’s  offer  to  the  Iqbaluddins  to  “modify”  the  mortgage  on  one  of  their  commercial
properties and to reduce the principal balance from $1.6 million to roughly $600,000, with all
future payments made directly to him.  The court also credited the statements that Sabera
Iqbaluddin  made  to  the  probation  officer  responsible  for  Hemphill’s  Presentence  Report
(“PSR”) about Hemphill’s offer to modify her loan, and a receipt she provided that appeared



       2
          At issue were the following citations:  (1) “{LR} CH APP 183/190/35 LI CH 376.
/14LT 208 12 Jur (NS) 281/1WR”; (2) “{LR} CH APP 183/190/35 LI CH 376. /14LT 208 12 Jur
(NS)”; (3) “penal code section 708.620, 708.510 or penal code 186.11”; (4) “abandon building
prevention act, Section 60icls 1/85‐50”; (5) “United States Exemption Act”; and (6) “1908 141
App.”
No. 11‐1372                                                                                             Page 4

on USRCA letterhead and memorialized a $3,500 payment and “remaining balances” in excess
of $600,000.  Inclusion of this amount in the loss calculation increased Hemphill’s offense level
by  14  levels,  so  Hemphill  received  a  90‐month  term  of  imprisonment  for  the  fraud,  and  a
concurrent 36‐month term for the false impersonation.  This appeal followed.

                                               II. ANALYSIS

        Hemphill argues that the court committed reversible error by taking judicial notice of
the non‐existence of the legal citations in the deeds and other documents that he filed with the
CCRD  after  the  government  introduced  into  evidence  copies  of  such  documents.    He  also
asserts that the court should have immediately given the judicial notice instruction, which
explained that the court offered no opinion on the facts being noticed and that Hemphill was
presumed  innocent.    We  review  the  district  court’s  decision  to  take  judicial  notice,  and  its
refusal to provide the instruction Hemphill requested, for abuse of discretion.  United States v.
Martin, 618 F.3d 705, 735 (7th Cir. 2010); see also Gen. Elec. Capital Corp. v. Lease Resolution Corp.,
128 F.3d 1074, 1081 (7th Cir. 1997).  

        It is well settled that courts may take judicial notice of common knowledge and matters
of public record not subject to reasonable dispute, such as state statutes and city ordinances. 
FED.  R.  EVID.  201(b);  see  also  Newcomb  v.  Brennan,  558  F.2d  825,  829  (7th  Cir.  1977).    Here,
whether the citations in question referred to actual federal, state, or local laws is not subject to
reasonable dispute.  The district court granted Hemphill an opportunity to proffer copies of the
disputed laws, which Hemphill failed to produce.  And while the court did not immediately
comply with Hemphill’s request to instruct the jury, it did include our circuit’s pattern criminal
instruction 1.02 on judicial notice in the final instructions to the jury at the close of the evidence. 
See PATTERN CRIMINAL FEDERAL JURY INSTRUCTIONS FOR THE SEVENTH CIRCUIT 1.02 (1999).  The
district court did not abuse its discretion by taking judicial notice of the non‐existence of the
laws in question or by refusing to immediately instruct the jury as Hemphill requested.  

        Hemphill’s insistence that taking judicial notice of the non‐existence of the disputed
laws “amounted to a directed verdict” and “violated his right to a fair trial and [to] present a
defense,”  has  little  merit.    See,  e.g.,  United  States  v.  Lyon,  397  F.2d  505,  513  (7th  Cir.  1968)
(permitting  judicial  notice  of  laws  in  the  criminal  context).    Hemphill’s  conviction  did  not
depend on the fictitious legal citations in the deeds.  The government presented to the jury
copies of letters that Hemphill sent to banks and property owners, including Atlas Oil, claiming
that  their  properties  had  been  seized  and  he  had  taken  title  as  a  “receiver”  for  the  federal
government.  In light of these letters, and the other evidence of his fraudulent scheme, we are
confident that absent the judicially noticed facts, the prosecution’s case would not have been
significantly less persuasive in the mind of the average juror.  See United States v. Cooper, 591
F.3d 582, 590 (7th Cir. 2010) (holding that “the test for harmless error is whether, in the mind
No. 11‐1372                                                                                       Page 5

of the average juror, the prosecution’s case would have been significantly less persuasive had
the improper evidence been excluded.” (citations and internal quotation marks omitted)).  So,
even if it we assume that the district court decision to take judicial notice was in error, the error
was harmless.  See, e.g., United States v. Carraway, 108 F.3d 745, 756 (7th Cir. 1997) (finding that
where evidence of guilt is overwhelming, an error may be harmless).

        The only remaining issue is whether the district court erred by including the $600,000
loan “modification” in its loss‐calculation.  Hemphill argues that the evidence related to this
transaction  was  unreliable  and  the  district  court  should  not  have  considered  it.    A  district
court’s calculation of the amount of loss is a finding of fact that we review for clear error. 
United States v. Smith, 332 F.3d 455, 457 (7th Cir. 2003).  To prevail, “the defendant must show
that the district court’s calculation was not only inaccurate but outside the realm of permissible
computations,” United States v. Riley, 493 F.3d 803, 810 (7th Cir. 2007), and we must be “left with
a definite and firm conviction that a mistake has been made.”  United States v. Salem, 597 F.3d
877, 884 (7th Cir. 2010) (internal quotation marks omitted).  

        The  district  court  properly  factored  the  $600,000  loan  “modification”  into  its  loss
calculation because the evidence before the court included the probation officer’s interview
with Iqbaluddin and the USRCA receipt, signed by Hemphill, that Iqbaluddin supplied the
government.  The receipt identified the property for which the loan would be “modif[ied],” the
parties to the transaction, and amount of the new loan.  The amount listed as the “remaining
balance[]”  falls  squarely  within  the  purview  of  intended  loss.    U.S.  Sentencing  Guidelines
Manual § 2B1.1(b)(1) & cmt. n.3(A)(i), (ii) (2009) (authorizing the increase of a defendant’s
offense  level  based  on  the  greater  of  the  actual  reasonably‐foreseeable  loss,  or  the  loss
“intended to result” even if “impossible or unlikely to occur”).  Hemphill’s objection to the
reliability of this evidence fails to identify any error that might have produced a calculation
“outside the realm of permissible computations.”  Riley, 493 F.3d at 810.  The district court, as
the  fact‐finder  at  sentencing,  must  be  able  to  reasonably  resolve  questions  of  evidentiary
import, such as determining the credibility and reliability of the evidence.  To strip the district
court of that authority would severely limit its capacity to impose sentences in accord with, or
in departure from, the guideline’s recommendations.  We cannot say, therefore, that the district
court’s consideration of the evidence in the record and its consequent calculation of intended
loss were clearly erroneous.

                                         III. CONCLUSION

        For the reasons stated above, Hemphill’s conviction and sentence are AFFIRMED.